Per Curiam.
Respondent was admitted to practice by this Court in 1989. He maintained an office for the practice of law in New Orleans, Louisiana.
By decision dated July 3, 2008, this Court suspended respondent from the practice of law until such time as a final disciplinary order was entered and directed him to show cause why such final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g) (Matter of Burks, 53 AD3d 774 [2008]). This order followed respondent’s conviction of computer fraud in violation of 18 USC § 1030 (a) (4), a federal felony, which this Court determined to be a serious crime (see Judiciary Law § 90 [4] [d]). By order dated August 31, 2007 (964 So 2d 298 [La 2007]), the Louisiana Supreme Court permanently disbarred respondent as a result of this conviction and other disciplinary violations.
*540We have considered respondent’s memorandum in mitigation and conclude that, under the facts and circumstances presented, especially the nature of his recent conviction and underlying misconduct, respondent should also be disbarred in this state.
Cardona, P.J., Peters, Spain, Carpinello and Rose, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (g) respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).